me

Po

£46 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page f of 1

4 ”

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA: -

United States of America . JUDGMENT IN A CRIMINAL CASE
Vv. , {For Offenses Committed On or After November 1, 1987).
Jesus Amador-Montiel Case Number: 3:19-mj-22594

Carlos Cristobal Ruan.
Defendant's Attorney

REGISTRATION NO. 86104298

THE DEFENDANT:
El pleaded guilty to count(s) | of Complaint

CL) was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
_ UO The defendant has been found not guilty on count(s)
Ci Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be |
imprisoned for a term of:

Nb TIME SERVED © days

 

Ex Assessment: $10 WAIVED Fine; WAIVED

J Court recommends USMS, (cn, or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

(] Court recommends defendant be deported/removed with relative, ____ charged in case

 

 

ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days nae
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments’ :..:
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and ©
United States Attorney of any material change in the defendant's economic circumstances.

  

Thursday, June 27, 2019
Date of Imposition of Sentence

Received . “4 / 4 Goble aes Wh Ly

DUSM ORABLE JACQUELINE'S. CORLEY
ED STATES MAGISTRATE JUDGE

 

~Clerk’s Office Copy | 3:19-mj-22594

 

 
